IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-20829
                          Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

OSCAR MURILLO BECERRA,

                                            Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-98-CR-56-1
                          - - - - - - - - - -
                            August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Oscar

Murillo Becerra has moved to withdraw and filed a brief as

required by Anders v. California, 386 U.S. 738 (1967), and we

have independently reviewed counsel’s brief and the record and

have found no nonfrivolous issue.      Accordingly, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.